DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  LIQUID CRYSTAL DISPLAY DEVICE TO IMPROVE DISPLAY QUALITY DURING HOVER OPERATION

Abstract & Specification
The abstract of the disclosure is objected to because of the use of undefined acronyms (“BS-ITO”, “ITO”, “VCOM-ITO”).  A reader should not have to refer to the specification in order to decipher acronyms used in the abstract.  Examiner suggests defining each said acronym upon first use in the abstract, or eliminate them altogether.  Correction is required.
The specification is objected to because of the following informalities:   At paragraph 21, the acronym “TFT” is used without accompanying definition.  Also at paragraph 21, the acronym “ITO” is used without accompanying definition (said definition appears at paragraph 22).  Also at paragraph 21, the phrase “touch ITO” is awkward.  “ITO” is defined (in the next paragraph) as “indium tin oxide” – a material.  Thus “touch ITO” translates to “touch indium tin oxide” which is confusing.  A material per se cannot be an electrode, although an electrode can be made of a material.  Does Applicant mean “touch 

Duplicate Claims
Applicant is advised that claims 5-9 appear to be substantial duplicates of claims 10-14, respectively.  In other words, claims 5 and 10 appear to recite the same limitations (claim 5 comprises all limitations of claims 1 & 5).  Likewise, claims 6 and 11 appear to recite the same limitations (claim 6 comprises all limitations of claims 1, 5 & 6).  And so on…
Applicant is advised that should any of claims 5-9 be found allowable, claims 10-14 will be objected to, respectively, under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (US PGPUB 2014/0152619 A1; “Hotelling” hereinafter) in view of Bernstein et al. (US PGPUB 2011/0007021 A1; “Bernstein” hereinafter) and Liu (US PGPUB 2015/0378471 A1; “Liu” hereinafter).  N.B.: Bernstein is Applicant-Provided Prior Art (see IDS filed 23 August 2021, US Patent Reference #1).
Regarding claim 1, Hotelling discloses a liquid crystal display device (see abstract, where Hotelling teaches a liquid-crystal display {LCD} touch screens that integrate the touch sensing elements with the display circuitry; see also paragraph 171, where Hotelling teaches adding touch-sensing elements outside of a liquid crystal display module in order to allow touch-sensing elements to be placed close to the area touched by the user, potentially reducing electrical interference between touch and display components) comprising:
a first electrode layer provided on a display surface side to prevent noise from being emitted from a display element to an outside (see paragraph 327, where Hotelling proposes a transparent ITO shielding layer, between the user and display elements in order to mitigate display distortion caused by a user’s finger touching or approaching the touch screen, as such touch or approach can affect the fields used to control the liquid crystals, causing the display to distort; the ITO shielding layer, analogous to the claimed first electrode layer, serving to prevent noise emission from display elements);
a second electrode layer provided outside the first electrode layer to perform position detection (see paragraph 174, where Hotelling teaches additional ITO electrode layers on top of a display color filter to be used for touch sense and touch drive elements of a mutual-capacitance touch sensor, as 
a detection signal generation unit that generates a detection signal to be input to the second electrode layer for detection of an indicator approaching the display surface (see paragraphs 136-138, where Hotelling teaches a mutual capacitance system whereby the “mutual” capacitance between a first electrode and a second electrode can be measured; the sensing points formed by the crossing of patterned conductors forming spatially separated lines; with driving lines and sensing lines crossing each other at sensing “intersections” where the mutual capacitance can be measured and monitored for changes caused by an approaching or touching object such as a user’s finger; during operation, a drive signal is applied to each driving line; thus a suggestion for a drive signal generation unit to generate the drive signal to be input to the driving lines, analogous to the claimed detection signal generation unit configured to generate a detection signal to be input to the second electrode layer); and
a common electrode that applies a common voltage to drive the display element (see figure 13, where Hotelling depicts layer ITO3 atop the liquid crystal LC layer; layer ITO3 a common electrode to supply a common voltage to the LC layer).
Hotelling does not appear to explicitly disclose a cancellation signal generation unit that generates a cancellation signal which cancels a signal component leaking from the first electrode layer to the common electrode by applying the detection signal to the first and second electrode layers; and
a common voltage correction unit that superimposes the cancellation signal on the common voltage.  However, Hotelling teaches (at paragraph 327) that the placement of an additional transparent ITO shielding layer between the user and the display subpixels can block electric fields used for touch sensing, thereby hindering touch sensing.  Therefore, in order to mitigate display interference and strengthen touch sensing, one of ordinary skill in the art might have looked to the teaching of 
Bernstein, who discloses Touch and Hover Sensing.

	A downside to driving the shielding layer, however, would be to introduce noise to the common electrode, as in the combination of Hotelling and Bernstein, the common electrode, designated as ITO3 as depicted in figure 13 of Hotelling, is proximate to AC shield 201 as depicted in figure 3 of Bernstein.  However, a known solution to such a problem was to introduce a correcting or compensating voltage to an LCD common electrode in order to mitigate noise from a proximate touch operation.  For example, Liu discloses Capacitive Built-In Touch Screen, its Touch Positioning Method and Display Device.  At paragraph 26, Liu teaches stabilizing a voltage of a common electrode network by inputting a common electrode voltage compensating signal while achieving a touch function, and improve its stability and uniformity, thereby to improve display quality.  At paragraph 58 and figure 3, Liu teaches and depicts common electrode signal compensating module 25 to transmit a common electrode compensation signal to a common electrode network; compensating module 25 analogous to the claimed cancellation signal generation unit and common voltage correcting unit.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized both the “driven shielding” teaching of Bernstein, as well Liu’s method of compensation 
Furthermore, given that Liu, Bernstein and Hotelling use and disclose similar touch display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 2, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 1.  The combination further discloses the detection signal is a sinusoidal signal (see Bernstein at paragraph 5, where Bernstein teaches driving a capacitive sensor array with alternating current {AC} signals; see also Bernstein at figure 3, where Bernstein depicts driving sensor signal {311, 315} as a sinusoidal waveform).
Regarding claim 3, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 2.  The combination further discloses the cancellation signal generation unit uses the detection signal output from the detection signal generation unit to generate the cancellation signal (see Bernstein at paragraphs 32-33, where Bernstein teaches supplying a buffered version 315 of touch sensor driving waveform 311 to AC shielding layer 201; given that this layer is capacitively coupled to common electrode VCOM {ITO3} of Hotelling, the generated cancellation signal of Liu would by necessity be based on said touch sensor driving signal, as it is the influence of said driving signal that needs to be corrected at the common electrode).
Regarding claim 4, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 3.  The combination further discloses the cancellation signal generation unit generates the cancellation 
Regarding claim 5, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 1.  The combination further discloses the cancellation signal generation unit generates the cancellation signal based on a voltage of the common electrode (see Liu at paragraph 58 and figure 3, where Liu teaches and depicts common electrode signal compensating module 25 to transmit a common electrode compensation signal to a common electrode network so as to compensate a change of the common electrode voltage signal on the common electrode lines, thus a suggestion to base the common electrode voltage compensating signal on a voltage of the common electrode).
Regarding claim 6, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 5.  The combination further discloses the cancellation signal generation unit generates the cancellation signal by adjusting a phase and an amplitude of the detection signal output from the detection signal generation unit (it is common to compensate for the influence of an unwanted sinusoidal signal to apply a similar corrective sinusoidal signal with adjusted phase and amplitude to suit the distance and type{s} of intervening materials).
Regarding claim 7, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 6.  The combination further discloses the second electrode layer has a plurality of electrodes which are parallel to each of two adjacent sides of the display surface and intersect with each other, and the detection signal is input to one end of the plurality of electrodes, and the detection signal of the indicator is extracted from another end of the plurality of electrodes (see Hotelling at figure 1, where Hotelling depicts multi-touch sensing arrangement 100 to detect and monitor multiple touch attributes across a touch sensitive surface such as a tablet or a touchscreen; see also figure 13, where Hotelling 
Regarding claim 10, Hotelling discloses a liquid crystal display device (see abstract, where Hotelling teaches a liquid-crystal display {LCD} touch screens that integrate the touch sensing elements with the display circuitry; see also paragraph 171, where Hotelling teaches adding touch-sensing elements outside of a liquid crystal display module in order to allow touch-sensing elements to be placed close to the area touched by the user, potentially reducing electrical interference between touch and display components) comprising:
a first electrode layer provided on a display surface side to prevent noise from being emitted from a display element to an outside (see paragraph 327, where Hotelling proposes a transparent ITO shielding layer, between the user and display elements in order to mitigate display distortion caused by a user’s finger touching or approaching the touch screen, as such touch or approach can affect the fields used to control the liquid crystals, causing the display to distort; the ITO shielding layer, analogous to the claimed first electrode layer, serving to prevent noise emission from display elements);
a second electrode layer provided outside the first electrode layer to perform position detection (see paragraph 174, where Hotelling teaches additional ITO electrode layers on top of a display color filter to be used for touch sense and touch drive elements of a mutual-capacitance touch sensor, as depicted in figure 13, layers ITO1 and ITO2 separated by an insulator layer of 1-5 microns and both ITO layers above the top glass & display color filter);

a common electrode that applies a common voltage to drive the display element (see figure 13, where Hotelling depicts layer ITO3 atop the liquid crystal LC layer; layer ITO3 a common electrode to supply a common voltage to the LC layer).
Hotelling does not appear to explicitly disclose a cancellation signal generation unit that generates a cancellation signal which cancels a signal component leaking from the first electrode layer to the common electrode by applying the detection signal to the first and second electrode layers; and
a common voltage correction unit that superimposes the cancellation signal on the common voltage, the cancellation signal based on a voltage of the common electrode.  However, Hotelling teaches (at paragraph 327) that the placement of an additional transparent ITO shielding layer between the user and the display subpixels can block electric fields used for touch sensing, thereby hindering touch sensing.  Therefore, in order to mitigate display interference and strengthen touch sensing, one of ordinary skill in the art might have looked to the teaching of Bernstein, who discloses Touch and Hover Sensing.

	A downside to driving the shielding layer, however, would be to introduce noise to the common electrode, as in the combination of Hotelling and Bernstein, the common electrode, designated as ITO3 as depicted in figure 13 of Hotelling, is proximate to AC shield 201 as depicted in figure 3 of Bernstein.  However, a known solution to such a problem was to introduce a correcting or compensating voltage to an LCD common electrode in order to mitigate noise from a proximate touch operation.  For example, Liu discloses Capacitive Built-In Touch Screen, its Touch Positioning Method and Display Device.  At paragraph 26, Liu teaches stabilizing a voltage of a common electrode network by inputting a common electrode voltage compensating signal while achieving a touch function, and improve its stability and uniformity, thereby to improve display quality.  At paragraph 58 and figure 3, Liu teaches and depicts common electrode signal compensating module 25 to transmit a common electrode compensation signal to a common electrode network so as to compensate a change of the common electrode voltage signal on the common electrode lines, thus a suggestion to base the common electrode voltage compensating signal on a voltage of the common electrode; compensating module 25 analogous to the claimed cancellation signal generation unit and common voltage correcting unit.

Furthermore, given that Liu, Bernstein and Hotelling use and disclose similar touch display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 11, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 10.  The combination further discloses the cancellation signal generation unit generates the cancellation signal by adjusting a phase and an amplitude of the detection signal output from the detection signal generation unit (it is common to compensate for the influence of an unwanted sinusoidal signal to apply a similar corrective sinusoidal signal with adjusted phase and amplitude to suit the distance and type{s} of intervening materials).
Regarding claim 12, the combination of Hotelling, Bernstein, and Liu discloses the device of claim 7.  The combination further discloses the second electrode layer has a plurality of electrodes which are parallel to each of two adjacent sides of the display surface and intersect with each other, and the detection signal is input to one end of the plurality of electrodes, and the detection signal of the indicator is extracted from another end of the plurality of electrodes (see Hotelling at figure 1, where Hotelling depicts multi-touch sensing arrangement 100 to detect and monitor multiple touch attributes across a touch sensitive surface such as a tablet or a touchscreen; see also figure 13, where Hotelling 

Allowable Subject Matter
Claims 8, 9, 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, cited prior art references are silent regarding at least inputting the cancellation signal to a plurality of locations on the common electrode.  Claim 13 is similarly situated.  Claims 9 & 14 are dependent upon claims 8 & 13, respectively, thus would be allowable by dint of said dependence.  Applicant is reminded that claims 5-9 appear to be duplicates of claims 10-14, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624